Case 14-20420        Doc 46     Filed 10/15/18     Entered 10/15/18 09:14:01          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 20420
         Evelyn M Martin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/30/2014.

         2) The plan was confirmed on 09/22/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/10/2014, 07/27/2017, 05/24/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 04/16/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $8,860.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-20420             Doc 46             Filed 10/15/18    Entered 10/15/18 09:14:01                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $11,465.00
           Less amount refunded to debtor                                    $597.99

 NET RECEIPTS:                                                                                              $10,867.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $439.61
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,439.61

 Attorney fees paid and disclosed by debtor:                                $0.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Adler & Assoc Ltd                           Unsecured         150.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         979.00        978.58          978.58        143.15        0.00
 Armor Systems Corporation                   Unsecured          75.00           NA              NA            0.00       0.00
 Capital One Auto Finance                    Unsecured      3,931.00       5,157.16        5,157.16        745.78        0.00
 HSBC BANK                                   Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service                    Priority          201.00        186.50          186.50        186.50        0.00
 Internal Revenue Service                    Unsecured      2,335.00       2,349.86        2,349.86        339.81        0.00
 Kay Jewelers                                Unsecured           0.00           NA              NA            0.00       0.00
 Nationwide Cassel LLC                       Unsecured      4,304.00       4,558.02        4,558.02      4,558.02        0.00
 Portfolio Recovery Associates               Unsecured      1,436.00       1,011.36        1,011.36        147.94        0.00
 Portfolio Recovery Associates               Unsecured         536.00        535.72          535.72          78.37       0.00
 Publishers Clearing House                   Unsecured         400.00           NA              NA            0.00       0.00
 Resurgent Capital Services                  Unsecured      2,311.00       1,557.51        1,557.51        227.83        0.00
 Rnb-Fields3                                 Unsecured           0.00           NA              NA            0.00       0.00
 SCH Laboratory Physicians SC                Unsecured         152.00           NA              NA            0.00       0.00
 Swedish American Med. Group                 Unsecured           6.00           NA              NA            0.00       0.00
 Swedish Covenant - Cardiology               Unsecured          15.00           NA              NA            0.00       0.00
 Swedish Covenant Hospital                   Unsecured         165.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-20420        Doc 46      Filed 10/15/18     Entered 10/15/18 09:14:01             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $186.50            $186.50              $0.00
 TOTAL PRIORITY:                                            $186.50            $186.50              $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,148.21          $6,240.90              $0.00


 Disbursements:

         Expenses of Administration                             $4,439.61
         Disbursements to Creditors                             $6,427.40

 TOTAL DISBURSEMENTS :                                                                     $10,867.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
